COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eric John Ramirez v. Juanita Sanchez

Appellate case number:      01-21-00417-CV

Trial court case number:    2013-21465

Trial court:                308th District Court of Harris County

       This is an appeal from the trial court’s May 4, 2021 judgment and an order signed
on August 16, 2021. Appellant appealed on August 2, 2021 and August 31, 2021. See
TEX. R. APP. P. 26.1. The record was therefore due on September 1, 2021. See id. 35.1(a).
On September 7, 2021, the District Clerk informed the Court that appellant had not made
arrangements to pay the fee for preparing the clerk’s record. See id. 37.3(b). On September
9, 2021, we notified appellant that the clerk’s record had not been filed, and we gave
appellant until October 11, 2021 to show that the appellant had made arrangements to pay
the clerk’s fee for preparing the clerk’s record. Despite our notice, the clerk’s record has
not been filed. On November 5, 2021, appellant filed “Appellant’s Opposed First Motion
for Extension of Time to File Brief” in which he requests a 60-day extension to file a brief
and acknowledges that the clerk’s record has not yet been filed.
       Because the clerk’s record has not been filed, appellant’s brief is not yet due and
accordingly, we dismiss “Appellant’s Opposed First Motion for Extension of Time to File
Brief” as moot. See TEX. R. APP. P. 38.6(a).
       Nevertheless, we further notify appellant that the deadline for filing the clerk’s
record has passed and that, unless appellant submits written evidence from the trial court
clerk showing that appellant has paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record within 10 days of the date of this order, we may dismiss this
appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court
Date: ___November 16, 2021_____